Name: 2001/717/EC: Commission Decision of 4 October 2001 fixing aid for private storage of carcasses and half-carcasses of lamb in Great Britain concerning the invitations to tender issued under Regulation (EC) No 1641/2001 (notified under document number C(2001) 2780)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  means of agricultural production;  animal product;  Europe;  trade policy;  distributive trades
 Date Published: 2001-10-06

 Avis juridique important|32001D07172001/717/EC: Commission Decision of 4 October 2001 fixing aid for private storage of carcasses and half-carcasses of lamb in Great Britain concerning the invitations to tender issued under Regulation (EC) No 1641/2001 (notified under document number C(2001) 2780) Official Journal L 266 , 06/10/2001 P. 0013 - 0014Commission Decisionof 4 October 2001fixing aid for private storage of carcasses and half-carcasses of lamb in Great Britain concerning the invitations to tender issued under Regulation (EC) No 1641/2001(notified under document number C(2001) 2780)(Only the English text is authentic)(2001/717/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), as amended by Regulation (EC) No 1669/2000(2),Having regard to Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat(3), as last amended by Regulation (EC) No 3533/93(4), and in particular Article 12(1)(f) thereof,Whereas:(1) Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat(5), as last amended by Regulation (EC) No 40/96(6), supplements the provisions of Regulation (EEC) No 3446/90 and lays down in particular detailed rules governing invitations to tender.(2) Commission Regulation (EC) No 1641/2001(7), opens two invitations to tender for the fixing of aid for private storage of carcasses and half-carcasses of lamb in Great Britain.(3) In accordance with Article 12(1)(f) of Regulation (EEC) No 3446/90, a maximum amount of aid for private storage should be fixed on the basis of tenders received or no award made in respect of the invitations to tender.(4) The tenders received lead the Commission to fix a maximum amount of aid. Tenders not exceeding this amount should be accepted. The intervention agencies are authorised to conclude private storage contracts for private storage.(5) The operators affected by this Decision should be allowed to make use of it as soon as possible.(6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS DECISION:Article 1The aid referred to in Article 12(1)(f) of Regulation (EEC) No 3446/90 for the second invitation to tender opened by Regulation (EC) No 1641/2001 shall be EUR 1190 per tonne.Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 4 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 193, 29.7.2000, p. 8.(3) OJ L 333, 30.11.1990, p. 39.(4) OJ L 321, 23.12.1993, p. 9.(5) OJ L 333, 30.11.1990, p. 46.(6) OJ L 10, 13.1.1996, p. 6.(7) OJ L 217, 11.8.2001, p. 3.